Citation Nr: 0517498	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

Entitlement to an effective date earlier than August 16, 
1999, for assignment of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1961 to January 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).  
In a decision of January 2001, the RO increased the rating 
for the veteran's service-connected tinnitus from 
noncompensable to 10 percent, effective from August 16, 2000.  
The RO also confirmed a noncompensable rating for service-
connected bilateral sensorineural hearing loss.  In a 
decision of November 2001, the RO extended the effective date 
of assignment of a 10 percent rating for tinnitus back to 
August 16, 1999.    


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in March 2005 was 41 decibels in the 
right ear and 49 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 84 
percent in the right ear and 84 percent in the left ear.

2.  The veteran's claim of entitlement to an increased rating 
for tinnitus was received by the RO on August 16, 2000.

3.  The RO assigned a compensable rating effective from one 
year prior to the date of claim pursuant to 38 C.F.R. § 3.114 
because the increased rating was based on a liberalizing 
change in the law which had become effective in June 1999. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 6100 (2004).

2.  The criteria for assigning an effective date prior to 
August 16, 1999, for an award of a 10 percent evaluation for 
tinnitus are not met. 38 U.S.C.A. §§ 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.114, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate the claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed her of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as 
letters from the RO dated in December 2001 and August 2003, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate her claims, as well as 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
the veteran's behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish entitlement to a higher 
rating.  The basic elements for establishing entitlement to a 
higher rating have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The SOC also included the new regulations 
which pertain to the VA's duties under the VCAA.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a personal hearing.  The claims file 
contains his medical records and she has been afforded 
audiology examinations by the VA.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To A Compensable Initial Rating For Bilateral 
Hearing Loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  ``Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

The pertinent evidence includes VA audiology examinations 
conducted in November 2000 and March 2005.  The March 2005 
examination results are the most favorable to the veteran's 
claim as they reflect the most severe hearing loss 
impairment.  On the authorized audiological evaluation in 
March 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
45
40
LEFT
45
45
40
45
65

The average pure tone hearing loss was 41 decibels in the 
right ear and 49 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 84 
percent in the right ear and 84 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category II, and the scores for the left ear correspond to 
category II.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that 
the schedular criteria for a compensable disability rating 
for bilateral hearing loss are not met based on the March 
2005 examination.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is not employed.  However, the record reflects 
that this is not due to an inability to work attributable the 
service-connected hearing loss.  She has not presented any 
objective evidence to show that the hearing impairment ever 
prevented her from completing her job tasks, nor has she 
presented any evidence that she lost time from work due to 
hearing loss.  In light of this, the Board concludes that any 
interference with employment due to the hearing loss does not 
rise to the degree that it would be considered "marked".  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

II.  Entitlement To An Effective Date Earlier Than August 16, 
1999,
 For Assignment Of A 10 Percent Rating For Tinnitus.

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400(o)(1).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board look to all communications in 
the file that may be interpreted as applications or claims, 
formal and informal, for increased benefits and, then, to all 
other evidence of record to determine the "earliest date as 
of which," within the year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
see 38 C.F.R. §§ 3.400(o)(2), 3.155(a).

Once a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for reason that the 
service connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization may be 
accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b).  With respect to the treatment at a VA facility, 
the Board notes that the date of outpatient or hospital 
examination or the date of admission to a VA hospital for a 
service-connected disability may be accepted as the date of 
receipt of an informal claim for increased rating pursuant to 
38 C.F.R. § 3.157(b)(1).  However, that is subject to 
requirements of 38 C.F.R. § 3.155 that a veteran submit a 
formal claim within one year of the informal claim.

In addition, an earlier effective date may potentially be 
granted based on a change of law or Department of Veterans 
Affairs issue.  Under 38 C.F.R. § 3.114(a) where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.
(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.
(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.

The Board has considered the full procedural and factual 
history leading to the claim for an earlier effective date 
for the assignment of a compensable rating for tinnitus.  The 
facts pertaining to the claim for an earlier effective date 
for an increased rating for tinnitus are not in dispute.  In 
March 1976, the RO granted service connection for tinnitus, 
and assigned a noncompensable rating effective from February 
14, 1975.  The rating was done under Diagnostic Code 6260.  
On May 26, 1976, the RO denied a claim for an increased 
rating for tinnitus which had been received earlier that 
month.  The RO concluded that a compensable rating was not 
warranted in the absence of evidence showing that the 
tinnitus was the result of head injury, concussion or 
acoustic trauma.  

No additional correspondence was received from the veteran 
regarding the tinnitus until August 16, 2000, when the RO 
received a claim for an increased rating.  The RO 
subsequently assigned a compensable rating effective from one 
year prior to the date of claim pursuant to 38 C.F.R. § 3.114 
because the increased rating was based on a liberalizing 
change in the law which had occurred more than a year before 
the claim.  In this regard, the Board notes that the criteria 
for evaluating tinnitus were revised so as to eliminate the 
requirement that the tinnitus be due to head injury, 
concussion or acoustic trauma.  Regulatory changes amended 
the portion of the VA Schedule for Rating Disabilities 
pertaining to the ears.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  Under the rating criteria for diseases of the ear in 
effect prior to June 10, 1999 (old criteria), Diagnostic Code 
6260 provided a single 10 percent disability rating when 
tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma. The amended regulations (new 
criteria) continue to provide a single 10 percent disability 
rating for tinnitus, but the only requirement is that the 
tinnitus be recurrent.  The revised criteria removed the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion, or due to acoustic trauma, and that it 
be persistent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  The proposed amendment to the regulations indicated 
that tinnitus is a subjective sensation which, under certain 
circumstances, comes and goes.  See 59 Fed. Reg. 17297 (April 
12, 1994).  The requirement that the tinnitus be "recurrent" 
means that it might not always be present, but that it 
returns at regular intervals.  Id.  It was also noted that 
tinnitus can be caused by a number of conditions, including 
injuries, acute diseases and drug reactions.  Id.  The 
restriction that tinnitus result from trauma was eliminated 
since the severity of disability from tinnitus does not 
depend on its origin.  Id.

The veteran contends that the effective date for a 
compensable rating for tinnitus should go back to the date 
when service connection was originally granted.  The Board 
finds, however, that an effective date prior to August 16, 
1999, is not warranted.  Any issue as to whether there was 
clear and unmistakable error in the rating decision which 
assigned the noncompensable rating is not currently before 
the Board.  The Board finds no other basis for assigning an 
earlier effective date.  The first submission by the veteran 
in which she requested an increase in the evaluation of her 
tinnitus was dated August 16, 2000.  

Based on these findings, there is nothing in the record prior 
to August 16, 1999, which can be construed as an informal 
claim and no medical evidence of an increase.  Consequently, 
the August 16, 1999, date assigned by the RO, is the earliest 
possible effective date for the veteran's award of a 10 
percent evaluation for her tinnitus, and her claim of 
entitlement to an earlier effective date therefor is denied.


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.

An effective date earlier than August 16, 1999, for 
assignment of a 10 percent rating for tinnitus is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


